NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted October 23, 2019 *
                               Decided November 1, 2019

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 18-1929

RONALD BARROW,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Illinois.

      v.                                       No. 3:14-CV-00941-NJR-DGW

WEXFORD HEALTH SOURCES, INC.,                  Nancy J. Rosenstengel,
et al.,                                        Judge.
        Defendants-Appellees.

                                       ORDER

        Ronald Barrow, an Illinois prisoner, sued the warden, several medical providers,
and Wexford Health Sources, Inc., the prison’s health services provider, for acting with
deliberate indifference to his eye conditions in violation of the Eighth Amendment.
See 42 U.S.C. § 1983. Some of Barrow’s claims were dismissed, one settled, and the
district court entered summary judgment on another. Then, after a three-day trial, a jury

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1929                                                                          Page 2

returned a verdict in favor of the remaining defendants, and the district court later
denied Barrow’s motion for a new trial. We affirm.
       Barrow’s optometric issues began in early 2012 when a caustic substance
splattered into his right eye and caused a retinal tear. He had immediate surgery, which
temporarily improved his vision, but, over time, “floaters” mottled his worsening sight.
The ophthalmologist who had performed the surgery recommended a membrane peel
to remove the resulting scar tissue and a cataract extraction in the right eye. But the
vision in Barrow’s left eye was perfect, and Wexford’s guidelines advise delaying a
cataract extraction until there is 20/60 vision or worse in the dominant eye.
       Barrow’s eyesight further declined and started to fog. By the end of 2012, his
right eye could make out nothing but the top line of the vision chart, and his left “good”
eye had formed a small retinal tear. An ophthalmologist again endorsed cataract
surgery and a membrane peel, and Wexford’s medical advisory committee reviewed
the recommendation. But Dr. Robert Shearing, the prison’s medical director, proposed
delaying the surgeries because they posed a risk of further retinal damage, and the
other reviewers agreed. Shortly after, Barrow filed his first grievance about the failure
to approve the surgeries.
       The vision in Barrow’s left, dominant eye continued to weaken, and Barrow filed
a second grievance requesting the right-eye surgeries that the ophthalmologist had
recommended over a year earlier. In November 2013, Dr. Trost took over as acting
medical director. The next month, Barrow received another referral for surgery. By
then, the vision in Barrow’s “good” left eye, which was also forming a cataract, had
deteriorated below the 20/60 threshold set forth in Wexford’s guidelines. The advisory
committee authorized the procedure subject to a retinal specialist’s approval. Barrow
then had the right cataract extraction in June 2014 and the membrane peel in October.
       Barrow sued Wexford for establishing the “one good eye” policy and several of
its employees, including Dr. Trost and Dr. Shearing, for deliberately delaying his eye
surgery in violation of the Eighth Amendment and committing medical negligence
under Illinois law. In the screening order, see 28 U.S.C. § 1915A, the district court stated
that Barrow was required to provide an affidavit from a physician vouching for the
merits of his claim. See 735 ILCS 5/2-622. 1 Barrow never did, and although the district
court never dismissed the claim, Barrow ceased his pursuit of it.


1
  We do not address whether the district court appropriately required that the affidavit
be provided at the pleadings stage. Although we have previously held that the affidavit
requirement in 735 ILCS 5/2-622 reflects Illinois’s “substantive” law of negligence,
No. 18-1929                                                                          Page 3

        After some of Barrow’s claims were dismissed on motions, all of the remaining
defendants moved for summary judgment. The district court entered summary
judgment in favor of Dr. Trost because Barrow had not exhausted his administrative
remedies against him. See 42 U.S.C. § 1997e(a). The court held a jury trial on Barrow’s
remaining claims against Wexford, Dr. Shearing, and another physician. Five days
before trial, Barrow, who was represented by recruited attorneys, moved to continue
the trial date, but the court denied the motion.
        At trial, Barrow objected to a proposed jury instruction providing that deliberate
indifference exists when a defendant knew of a substantial risk of serious harm, and
“consciously disregarded the risk by failing to take reasonable measures to deal with
it.” Barrow proposed that the instruction include “failing or delaying to take reasonable
measures.” The court refused the edit as unnecessary. Later, the jury returned a verdict
in favor of the defendants. Barrow then filed a pro se motion for a new trial under
Federal Rule of Civil Procedure 59(a), citing a litany of pretrial and trial rulings that he
believed prejudiced him. Concluding that Barrow had received a fair trial, the court
denied the motion, and Barrow appeals.
       Barrow first argues that the district court erred in granting Dr. Trost’s summary
judgment motion on the issue of exhaustion. We review de novo a grant of summary
judgment based on a failure to exhaust. See Obriecht v. Raemisch, 517 F.3d 489, 492 (7th
Cir. 2008). Here, Barrow did not exhaust his remedies with respect to Dr. Trost because
he did not name the doctor in any grievance submitted before he commenced this
lawsuit. See 18 U.S.C. § 1997e(a). The grievances filed before this lawsuit concerned
events that preceded Dr. Trost’s tenure as medical director, but he can be liable under §
1983 only for his own conduct. See Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018).
True, “prisoners need not file multiple successive grievances raising the same issue
(such as prison conditions or policies) if the objectionable condition is continuing.” See
Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013). But the inmate in Turley challenged a
systematic practice in the prison, whereas Barrow’s lawsuit alleges specific instances
when Dr. Trost contributed to the delays in his surgical treatment. He did not file
grievances about that conduct before suing, so the district court properly granted
Dr. Trost’s motion for summary judgment.



Hahn v. Walsh, 762 F.3d 617, 633 (7th Cir. 2014), it is not clear that the timing
requirement—that is, that the affidavit be made part of the pleadings—is similarly
substantive. We need not answer that question here because Barrow does not challenge
the affidavit requirement as contrary to federal pleadings standards.
No. 18-1929                                                                          Page 4

       Barrow also argues that the Illinois statute requiring plaintiffs to attach a
physician’s affidavit to a complaint alleging medical malpractice is unconstitutional
because it deprives pro se prisoners of access to the courts in violation of the First and
Fourteenth Amendments. We do not need to address the constitutional argument
because Barrow was not denied the chance to pursue the claim. Although the district
court pointed out the affidavit requirement, it never dismissed the claim—Barrow
abandoned it. But Barrow could have pursued the claim to trial without amending the
complaint because the evidence he marshalled to support his deliberate-indifference
claim would also have been relevant to a malpractice claim. See DeliverMed Holdings,
LLC v. Schaltenbrand, 734 F.3d 616, 628 (7th Cir. 2013); Torry v. Northrop Grumman Corp.,
399 F.3d 876, 879 (7th Cir. 2005). And it is the pretrial order, not the pleadings, that
governs the scope of a trial. See id. But even with counsel for two years before trial,
Barrow never obtained an affidavit or otherwise pursued the claim.
       Barrow also contends that the district court erred in denying his motion for a
new trial. First, he argues that his trial was unfair because the court denied his motion
to continue the trial date. But the trial court “must have a wide berth to manage
caseloads and dockets,” Ruark v. Union Pacific Railroad Co., 916 F.3d 619, 630 (7th Cir.
2019) (internal citation omitted), and we do not question the court’s managerial decision
here. Barrow’s counsel sought the continuance just five days before trial, which had
been set for five months, for non-emergency reasons. Counsel cited their busy
schedules, uncertainty that all witnesses could appear, and Barrow’s difficulty assisting
with trial preparation because of a lockdown at the prison. The defendants replied that
they were already traveling to court from around the country. Barrow does not point to
specific prejudice caused by going to trial as scheduled, and under the circumstances,
the district court did not abuse its discretion in requiring him to do so. See id.
        Barrow also argues that the district court denied him a fair trial when it refused
his proposed jury instruction. “We review de novo whether a challenged jury
instruction fairly and accurately summarized the law, but the trial court's decision to
give a particular instruction is reviewed for an abuse of discretion.” Sanchez v. City of
Chicago, 880 F.3d 349, 355 (7th Cir. 2018) (internal citation omitted). We would reverse
only if the instruction misstated the law and Barrow suffered prejudice as result.
See id. at 355–56. Neither occurred here. The district court gave this circuit’s pattern jury
instruction for deliberate indifference to a serious medical need, which accurately stated
the law. 2 True, delayed treatment may constitute deliberate indifference. See Gaston v.

       2
          The pattern instructions were amended in August 2017, two months before the
trial, but the district court used the 2015 version. Although the amendments changed
No. 18-1929                                                                             Page 5

Ghosh, 920 F.3d 493, 496 (7th Cir. 2019). But a failure to take reasonable measures
includes unreasonably delaying needed treatment. The district court did not abuse its
discretion in declining to modify the pattern instruction.
        Barrow also contends that he should have been allowed to seek relief against
Wexford on a theory of respondeat superior. He asks us to reconsider Iskander v. Village of
Forest Park, 690 F.2d 126, 128 (7th Cir. 1982), in which we held that a private corporation
functioning as a state actor “is not vicariously liable under § 1983 for its employee’s
deprivations of others’ civil rights.” In other words, a private corporation’s liability, like
a municipal corporation’s, is cabined by Monell v. Dep't of Soc. Servs. of City of New York,
436 U.S. 658, 694 (1978). Although we have since questioned whether Monell’s logic
applies to private corporations, see Shields v. Illinois Dep’t of Corrections, 746 F.3d 782, 786
(7th Cir. 2014), we have left Iskander undisturbed as recently as this year, see Gaston, 920
F.3d at 497. We do not have cause to revisit it here. Barrow did not pursue a respondeat
superior theory of relief; he challenged only Wexford’s “good eye” policy—a textbook
Monell claim. Further, even under a respondeat superior theory, Wexford could have been
liable only if one of its employees was, see id. at 496–97, but a jury did not find a
constitutional violation by any Wexford employee.
        As for other errors at trial, Barrow directs us to his motion for a new trial and all
related pleadings, but we will not root out arguments he has not raised in his brief.
See Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012). And although Barrow suggests
that trial errors produced a verdict “against the weight of the evidence,” he does not
discuss that evidence or otherwise develop an argument, so we do not address that
assertion further. See Smith v. Northeastern Ill. Univ., 388 F.3d 559, 569 (7th Cir. 2004).
       We have considered Barrow’s other claims, and none has merit.
                                                                                   AFFIRMED




the relevant instruction, even the 2017 version does not contain “delay” as part of the
standard or optional language. To the extent that Barrow challenges the use of the 2015
Pattern Instructions generally, that argument is waived because he did not object in the
district court. See United States v. Groce, 891 F.3d 260, 269 (7th Cir. 2018).